DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 16-18, drawn to a collector apparatus for holding a plurality of ribbons attached to a respective inflated balloon to form a balloon bouquet.
Group II, claim(s) 10-13, 19-21 drawn to a carton for holding a helium tank configured for inflating a plurality of balloons for a balloon bouquet.
Group III, claim(s) 15, drawn to a method of sequentially receiving in a balloon collector a ribboned inflated balloon for assembly of a balloon bouquet.
Group IV, claim(s) 16-18, drawn to a balloon bouquet holder.
Group V, claim(s) 19-21 drawn to a carton for holding a helium tank and having a balloon bouquet holder.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, IV, and V lack unity of invention because even though the invention of these groups require the groups do not share the same or corresponding technical feature.
The special technical feature of the Group I invention: a planar member having a length and a width and a thickness that is a significant minority of the length and an edge portion, and a slot extending from an edge inwardly a predetermined distance, the edge defining an opening in the edge, and the slot having contacting opposing faces, whereby a ribbon being attached to an inflated balloon slides through the opening in the edge, and the slot having contacting opposing faces, whereby a ribbon being attached to an inflated balloon slides through the opening and along the slot with the contacting opposing faces frictionally engaging the ribbon to restrain the ribboned inflated balloon to the collector apparatus for forming a balloon bouquet as claimed therein is not present in the inventio of Groups II, III, or IV.
The special technical feature of the Group II invention: a blank having a plurality of side walls defined by spaces scores to define a folded container, a plurality of the top flaps and opposing bottom flaps foldable on respective scores for closing the top and bottom of the folded container; and a slot defined in the blank and extending from an opening therein to a distal extent with contacting opposing side faces, for receiving a ribbon of an inflated balloon therein for collecting as a balloon bouquet as claimed therein is not present in the invention of Groups I, III, or IV.
The special technical feature of the Group III invention: providing a base member that defines an elongate slot with opposing contacting faces for receiving a ribbon of an inflated balloon therein for collecting as a balloon bouquet assembly, during the sequential process of inflating and tying individual balloons to ribbons; securing the base member to a support surface; sequentially inflating a balloon and tying the inflated balloon to an elongated ribbon; and inserting a portion of the elongated ribbon though an opening of the slot and longitudinally along the opposing contacting faces for holding the inflated ribboned balloon thereby for assembly of a plurality of inflated balloon for a balloon bouquet.as claimed therein is not present in the invention of Groups I, II or IV.
The special technical feature of the Group IV invention: a sheet having a medial score that defines a pair of opposing panels and a pair of lateral scores each spaced from the medial score on a respective opposing side of the medial score to define a foot foldable on the lateral score relative to the panel; a notch defined in the opposing panels centered laterally on the medial score; a pair of slits each extending through the sheet on a line in the panels from an edge of the notch through the respective panel to a distal extent; and an adhesive on a backside of each foot for attaching the foot to a support, whereby a sheet being folded on the medial score to bring the opposing panels together for attaching to a support with the adhesive of each foot folded outwardly relative to the panels, for receiving a ribbon of an inflated balloon through the notch into the slit for holding with other inflated balloons for a balloon bouquet as claimed therein is not present in the invention of Groups I, II, or III.
The special technical feature of the Group V invention: a blank having a plurality of side walls defined by spaced scores and folded thereon to form a tubular container; a bottom for the container; a top for the container; and a balloon bouquet holder comprising a notch open at an upper edge of one of the side walls and a slot extending from an edge of the notch to a distal extent in the side wall, whereby the slot receives one or more ribbon of a plurality of ribboned inflated balloons for assembly of a balloon bouquet as claimed therein is not present in the inventio of Groups II, III, or IV.
Groups I, II, III, IV, and V lack unity of invention because even though the inventions of these groups require the technical feature of a collector apparatus for holding a plurality of ribbon balloons for forming a bouquet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nelson et al. US 6,422,914.  Nelson teaches a collector apparatus for holding a balloon bouquet (ribbons to multiple balloons can be tied to retention bar 22 and frictionally secured to base 12).  Thus, a plurality of balloons can be attached at second attachment point 20 to provide a balloon bouquet (col. 3 lines 36-41).  Since none of the special technical features of the Group I, II, III, IV, or V inventions are found in more than one of the inventions, unity of invention is lacking. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711